Citation Nr: 1604301	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-33 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had unverified active service starting in March 1953 and verified active service from December 1956 to December 1958, and then evidently transferred to the Reserves.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015)

The Veteran reports that he repeatedly sought treatment for a buzzing in his ears at Fort Benning, Georgia, while on active duty.  He is competent to report his medical treatment in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Unfortunately, the Veteran's service treatment records were likely destroyed in a fire at the National Personnel Records Center in 1973.  In such cases of missing service department records, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In oral testimony and written statements, the Veteran explained that he was a light weapons specialist with an occupational designation for testing light weapons at Fort Benning.  He tested M-60 machine guns, M-14 weapons, light hand-held flares and grenades, and ammunition that would fit in NATO allied weapons.  See Board hearing transcript at pages 3 and 5.  At times, he had to hold the M-60 and M-14 triggers for long periods to test the burning of the barrels, and said that "there was always a lot of noise."  Id. at 3.  Hearing protection was optional and he was given flimsy ear plugs.  Id. at 5.

The Veteran's noise exposure in service is not in question.  In November 2015, the Veteran reported having intermittent tinnitus since military service.  He described the sound as if he was holding a seashell to his ear.  Id. at 9.  The question is whether there is a link between the noise exposure and current tinnitus or whether the current tinnitus had its onset in service.  The Veteran is competent to report tinnitus or ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In November 2015, the Veteran's wife reported that he had hearing problems, including hearing loss and ringing in his ears, in the 1980s when they met.

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012),

During his Board hearing, the Veteran explained his post service occupation in shoe and golf ball factories were in settings with no hazardous noise.  That leaves military noise exposure as the only other source of his tinnitus.

Considering the credible evidence provided by the Veteran and his wife, the conceded noise exposure in service, and noise exposure since service, the evidence linking the Veteran's tinnitus to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.


REMAND

In March 2010, the Veteran reported having left ear hearing loss in service while at Fort Benning.  In April 2010, he indicated that left ear hearing loss was noted in a 1961 hearing test when he was hired at Pitney Bowes, and in subsequent work-related medical evaluations.  

The Veteran's wife stated that he had hearing loss when she met him in the 1980s.  He noticed his hearing loss about 7 years ago but, approximately 15 years ago, he lost an employment opportunity at Titleist Footjoy because of his hearing loss and tinnitus, after which he retired.  See Board hearing transcript at pages 7-8.

His reports suggest that he may have a hearing loss disorder that may be related to service.  An examination is needed to determine whether he has a current hearing loss disability related to a disease or injury in service.  

The Veteran testified that he had his first hearing test at a VA medical center (VAMC) in Detroit approximately 7 years earlier and received two hearing aids.  See Board hearing transcript 6.  

In April 2010, the Veteran provided signed authorization (VA Form 21-4142) for VA to obtain medical records regarding his hearing loss from various employers beginning in 1961.  The claims folder does not document that these records were sought.  

VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2014). VA has not yet attempted to obtain all the VA and non-VA records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Verify the Veteran's periods of active service, active duty for training or inactive duty training.  

2. Obtain all records regarding the Veteran's treatment for bilateral hearing loss at the VAMC in Detroit since 2005, and from any additional VA and non-VA medical provider identified by him.

3. Ask the Veteran to again provide authorization for VA to obtain all medical records, including hearing tests, regarding his employers since 1961.  

If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the development directed above, schedule the Veteran for a VA examination (preferably with an ear, nose and throat specialist) to determine whether current hearing loss is related to service.  After completion of the examination and review of the record, the physician-examiner should answer the following questions.  The examiner is advised that VA has conceded the Veteran's exposure to acoustic trauma.

a. Has the Veteran had bilateral hearing loss as defined by VA at any time since 2010?

b. If so, is it as likely as not that the bilateral hearing loss is the result of a disease or injury in active service, or had its onset in such service, including exposure to acoustic trauma from non-combat weapons fire?

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  The examiner should opine whether the Veteran's reports, if accepted, would be sufficient, together with the other evidence of record to establish current hearing loss as a result of in-service noise exposure.  If so, the examiner should opine whether there is any medical reason for rejecting the Veteran's reports.

e. The unavailability of the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. If the claim remains denied, issue a supplemental statement of the case. Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


